Acknowledgements
This communication is in response to applicant’s response filed on 07/31/2020.
Claims 9, 11-12, 15, and 21 have been amended. Claims 1-8 have been cancelled. 
Claims 9-26 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/20 has been entered.

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that Meriac (US 20170054721) in view of Walker (US 20160364787) fails to describe or suggest a handover package initially signed by a manufacturer and then 
Applicant argues dependent claims 10-14 and 16-20 are patentable because of their dependency on independent claims 9 and 15. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments to claims 9 and 15.
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that Meriac (US 20170054721) in view of Walker (US 20160364787) fails to describe or suggest “verifying the handover package using a public key of the manufacturer of the endpoint; verifying the takeover package using a public key of a buyer of the endpoint from the handover package,” examiner respectfully argues that applicant’s argument is moot in light of the new grounds of rejection necessitated by the amendments to claim 21.
Applicant argues dependent claims 22-26 are patentable because of their dependency on independent claim 21. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection to claim 9.

Priority
This application claims priority of US Provisional Application No. 62/278,311 filed on 01/13/2016. Applicant’s claim for the benefit of this prior-filed application is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hui (US 20150365238) in view of Meriac (US 20170054721).

Regarding Claim 9, Hui teaches a method to manage cryptographic keys on an endpoint (Paragraph 0025 teaches FIGS. 2A-2C illustrate ladder diagrams depicting operations between an NMS (i.e., manufacturer), a device manager (DM) (i.e., security manager), and an endpoint device; a “work order” workflow is shown, which simplifies the operational overhead of using a device manager), comprising: reading an identifier of the endpoint (Paragraph 0028 teaches a certificate (i.e., the certificate comprises public key B/identifier) may be viewed (i.e., read) after import into the device manager to view various types of information associated with the certificate; accordingly, a technician may securely  providing a manufacturer of the endpoint with the identifier (Paragraph 0028 teaches at operation 220, the device manager requests work order(s) from the NMS (i.e., manufacturer), and provides public key B (i.e., identifier), for use in signing messages (e.g., SMP messages) sent to the endpoint device); receiving a handover package, having a first signature verified by a public key of the manufacturer, from the manufacturer (Paragraphs 0027-0030 and 0034 teach at operation 225, the NMS creates a work order (i.e., handover package), signed by private key A and also including public key B; the signed work order is then provided to the device manager, with the work order containing public key B and signed by private key A, at operation 230; at operation 235, the work order signature is verified using public key A (i.e., NMS public key A is installed on an endpoint device at the factory (i.e., by the manufacturer)); the work order may be a SMP message, comprising a configuration of attributes, such as type, length and value fields, collectively referred to as TLVs); creating a takeover package, wherein the creating comprises: including the handover package within the takeover package (Paragraphs 0034-0036 teach work orders may also comprise a set of commands, which the endpoint device may execute upon receipt of the work order (i.e., create takeover package); when using SMP, the work order may consist of a SMP message that, in general, contains a command to start the session, e.g., StartDMSession TLV and a Signature TLV used to verify the authenticity of the work order; the work order may comprise a variety of additional fields and parameters that may be useful for verifying the identity of an endpoint device, and ensuring that a particular work order is performed only on and signing data including the handover package with a second signature using a revocation private key of the buyer (Paragraph 0029 teaches thus, the device manager may install its public key on the endpoint device for use in verifying the signature of SMP messages from the device manager; at operation 240, the device manager signs subsequent communications/messages associated with the work order (i.e., the takeover package that contains the set of commands to be executed by the endpoint) to endpoint device with private key B (the private key associated with the public key B in the work order) (i.e., revocation private key of the buyer)); and transmitting the takeover package to the endpoint (Paragraph 0030 teaches at operation 245, the endpoint device validates communications (i.e., transmitted takeover package) from the device manager associated with the work order using public key B).
However, Hui does not explicitly teach creating a takeover package, wherein the creating comprises: creating a key bundle with operational keys of a buyer, wherein the key bundle includes replacement keys for use by the endpoint; and encrypting the key bundle with a key obtained from the handover package.
Meriac from same or similar field of endeavor teaches creating a takeover package, wherein the creating comprises: creating a key bundle with operational keys of a buyer, wherein the key bundle is to replace keys within the endpoint (Paragraph 0034 teaches service provider provides ownership key (KO) and user 1 key (KU1) (i.e., key bundle) to data processing device; data processing device can utilize KO and KU1 or access to data at encrypting the key bundle with a key found in the handover package (Paragraph 0034 teaches service provider provides ownership key (KO) and user 1 key (KU1) to data processing device via a communications message signed using the public key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Hui, which teaches creating a takeover package that includes the handover package, and then signing the takeover package with the revocation private key of the buyer to incorporate the teachings of Meriac to further expand what is included in the takeover package namely a key bundle with operational keys of a buyer, wherein the key bundle includes replacement keys for use by the endpoint; then encrypting the key bundle with a key obtained from the handover package.
There is motivation to combine Meriac into Hui because there is an increasing concern that collected data, often viewed as personal in nature, can be accessed or even misused by the cloud service providers, which may discourage the use of connected (e.g., IoT) devices by concerned users, thereby impeding the proliferation of IoT devices and networks and the corresponding advantages that they provide (Meriac Paragraph 0003). The base invention is improved because the data processing system can manage access to data based on knowledge of the 
	
Regarding Claim 10, the combination of Hui and Meriac teaches all the limitations of claim 9 above; and Hui further teaches providing the manufacturer with a public key of the endpoint (Paragraph 0028 teaches at operation 220, the device manager requests work order(s) from the NMS (i.e., manufacturer), and provides public key B (i.e., public key of endpoint), for use in signing messages (e.g., SMP messages) sent to the endpoint device).

Regarding Claim 11, the combination of Hui and Meriac teaches all the limitations of claim 9 above; and Hui further teaches wherein the handover package received from the manufacturer comprises: a revocation public key of the buyer (Paragraphs 0035 and 0039 teach the work order may comprise public key B (i.e., revocation public key of the buyer)); a serial number of the endpoint (Paragraph 0036 teaches work orders created by the NMS may include EID (unique device ID)).
 wherein the handover package received from the manufacturer comprises: a recovery public key of the manufacturer.
Meriac further teaches wherein the handover package received from the manufacturer comprises: a recovery public key of the manufacturer (Paragraphs 0027 and 0029 teach in response to the request for ownership transfer, CoX (i.e., manufacturer) can transmit public key 26 (i.e., pre-provisioned public key)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hui and Meriac, which teaches the handover package comprising a revocation key of the buyer and a serial number of the endpoint to incorporate the further teachings of Meriac for the handover package to further include a recovery public key of the manufacturer. 
There is motivation to further combine Meriac into the combination of Hui and Meriac because of the same reasons listed above for claim 9.

Regarding Claim 12, the combination of Hui and Meriac teaches all the limitations of claim 9 above; however the combination does not explicitly teach wherein operational keys of the buyer comprise: a revocation key of the buyer; and a command key of the buyer.
Meriac further teaches wherein operational keys of the buyer comprise: a revocation key of the buyer; and a command key of the buyer (Paragraph 0034 teaches service provider provides ownership key (KO) and user 1 key (KU1) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hui and Meriac to incorporate the further teachings of Meriac for the operational keys of the buyer to comprise: a revocation key of the buyer; and a command key of the buyer. 
There is motivation to further combine Meriac into the combination of Hui and Meriac because of the same reasons listed above for claim 9.

Regarding Claim 13, the combination of Hui and Meriac teaches all the limitations of claim 9 above; however the combination does not explicitly teach wherein encrypting the key bundle with the key found in the handover package comprises: encrypting the key bundle with a public recovery key of the manufacturer.
wherein encrypting the key bundle with the key found in the handover package comprises: encrypting the key bundle with a public recovery key of the manufacturer (Paragraphs 0027 and 0034 teach CoX can pre-provision data processing device with ownership URL and public key, such as by storing ownership URL and public key within computer-readable memory of data processing device; service provider provides ownership key (KO) and user 1 key (KU1) to data processing device via a communications message signed using the public key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hui and Meriac to incorporate the further teachings of Meriac for the encrypting the key bundle with the key found in the handover package to comprise: encrypting the key bundle with a public recovery key of the manufacturer. 
There is motivation to further combine Meriac into the combination of Hui and Meriac because of the same reasons listed above for claim 9.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hui (US 20150365238) in view of Meriac (US 20170054721) in further view of Walker (US 20160364787). 

Regarding Claim 14, the combination of Hui and Meriac teaches all the limitations of claim 9 above; however the combination does not explicitly teach receiving, from the endpoint and responsive to the transmission of the takeover package to the endpoint, a message from the endpoint indicating that manufacturing device credentials previously used by the endpoint have been replaced by buyer device credentials currently used by the endpoint.
Walker from same or similar field of endeavor teaches receiving, from the endpoint and responsive to the transmission of the takeover package to the endpoint, a message from the endpoint indicating that manufacturing device credentials previously used by the endpoint have been replaced by buyer device credentials currently used by the endpoint (Paragraphs 0038 and 0084-00845 teach second device (i.e., endpoint) replaces the old root device key with a new root device key by endorsing, in the device (i.e., endpoint), the ownership record with a signature of the seller; and appending, in the device, the endorsed ownership record to the title, to reflect the ownership transfer from the seller to the buyer, and storing the appended title in a secure storage of the device; then replacing the first root authorization key associated with the seller with a second root authorization key associated with the buyer, the second root authorization key received from the second device (i.e., buyer device)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hui and Meriac to incorporate the further teachings of Walker to receive, from the endpoint and responsive to the transmission of the takeover package to the endpoint, a message from the endpoint indicating that manufacturing device credentials previously used by the endpoint have been replaced by buyer device credentials currently used by the endpoint.
.

Claims 15, 19-21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20160364787) in view of Hui (20150365238).

Regarding Claims 15 and 21, Walker teaches an endpoint (Paragraph 0058 teaches an example system, wherein the system may be any IoT device), comprising: a processor (Paragraph 0058 teaches an application processor, which may be a main CPU of the system to execute an OS and other system software, in addition to user applications such as many well-known social media and multimedia apps; application processor may further be configured to perform a variety of other computing operations for the device); memory, connected to the processor (Paragraph 0059 teaches application processor may couple to a memory system including a non-volatile memory, namely a flash memory and a system memory, namely a DRAM, wherein the flash memory may include a secure portion in which secrets and other sensitive information may be stored), wherein the memory defines objects comprising: a takeover package, defined in memory, comprising: replacement keys and buyer-provided keys and credentials (Paragraph 0037 teaches the message sent buy the seller device may include gd (i.e., manufacturer-provided key), gb (i.e., buyer-provided key),v (i.e., buyer request signed (i.e., endorsed) by the seller), and h (i.e., manufacturer-provided credential, which is a hash of the old title) and the first device may also generate a signature sig←sig(skB, v∥vkB∥new-titleD); and α←[vkB∥{new-sk(i.e., includes the replacement keys)); and a confirmation message to indicate that the previously-provided keys and credentials are no longer being used by the endpoint and that the buyer-provided keys and credentials are being used (Paragraph 0038 teaches responsive to receipt of this message which includes new title information, second computing device may update the ownership record to indicate title is now vested in buyer B, specifically, second device may use sk to extract vkB and new-titleD from α; use vkB to verify sig over v∥vkB∥new-titleD; parse new-titleD as titleD∥new-owner-record; verify hash(titleD)=hash(old-titleD); verify hash(old-titleD)=new-owner-record.hash; verify vkB=new-owner-record.buyer-public-key; use rootD to verify new-owner-record.seller-endorsement; delete v and sk; rootD←vkB; and old-titleD←new-titleD; thus, second device updates the title data structure to a new title having the additional and updated ownership information and transfer information); and instructions, defined in memory, that when executed by the processor configure the endpoint to perform functions comprising: extracting the replacement keys from an encrypted bundle found in the takeover package (Paragraph 0037 teaches first device may calculate sk←prf(ak, 3), sid←hash(gb∥gd∥group-nameB∥group-nameD); and delete dk, ak, then the first device may also generate a signature sig←sig(skB, v∥vkB∥new-titleD); and α←[vkB∥{new-titleD}],sk; and the delete v and sk; finally, first device may send a message including α∥sig to second device); and replacing the previously-provided keys and credentials with buyer-provided keys (Paragraph 0038 teaches second device replaces the old root device key (i.e., manufacturer-provided key) with a new root device key (i.e., buyer-provided key)).
a handover package, received by the processor, defined in the memory, and having a first signature verified by a public key of the manufacturer; a takeover package defined in the memory, comprising: a public key of the buyer; the handover package; a second signature of the takeover package including the handover package; and manufacturer-provided keys and credentials.
Hui from same or similar field of endeavor a handover package, received by the processor, defined in the memory, and having a first signature verified by a public key of the manufacturer (Paragraphs 0027-0030 and 0034 teach at operation 225, the NMS creates a work order (i.e., handover package), signed by private key A and also including public key B; the signed work order is then provided to the device manager, with the work order containing public key B and signed by private key A, at operation 230; at operation 235, the work order signature is verified using public key A (i.e., NMS public key A is installed on an endpoint device at the factory (i.e., by the manufacturer)); the work order may be a SMP message, comprising a configuration of attributes, such as type, length and value fields, collectively referred to as TLVs); a takeover package defined in the memory, comprising: a public key of the buyer (Paragraph 0029 teaches the device manager sends the work order containing public key B (i.e., public key of the buyer) to the endpoint device); the handover package (Paragraphs 0034-0036 teach work orders may also comprise a set of commands, which the endpoint device may execute upon receipt of the work order (i.e., create takeover package); when using SMP, the work order may consist of a SMP message that, in general, contains a command to start the session, e.g., StartDMSession TLV and a Signature  a second signature of the takeover package including the handover package (Paragraph 0029 teaches thus, the device manager may install its public key on the endpoint device for use in verifying the signature of SMP messages from the device manager; at operation 240, the device manager signs subsequent communications/messages associated with the work order (i.e., the takeover package that contains the set of commands to be executed by the endpoint) to endpoint device with private key B (the private key associated with the public key B in the work order) (i.e., revocation private key of the buyer)); manufacturer-provided keys and credentials (Paragraphs 0027 and 0029 teach at operation 210, the endpoint device is configured by the NMS; NMS public key A is typically installed on an endpoint device (Smart Meter (SM)) at the factory; upon receiving the work order, the endpoint device may verify the signature of the work order using public key A, which signifies to the endpoint device that the work order has not been modified or tampered with since being deployed by the NMS).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention of Walker which teaches replacing previously stored keys in an endpoint with buyer-provided keys to incorporate the teachings of Hui, which explicitly teaches the previously-provided keys are manufacturer-provided keys. Specifically, Hui teaches a handover package, received by the processor, defined in the 
There is motivation to combine Hui into Walker because the device manager sends the signed work order to the endpoint device, which verifies the signature of the work order (Hui Paragraph 0029). Work orders created by the NMS may include additional parameters that are useful for verifying the identity of an endpoint device, and ensuring that a particular work order is performed only on the designated endpoint device (Hui Paragraph 0036).
Regarding Claim 21, Hui teaches verifying the handover package using a public key of the manufacturer of the endpoint (Paragraphs 0027-0030 and 0034 teach at operation 225, the NMS creates a work order (i.e., handover package), signed by private key A and provides the work order to the device manager, at operation 230; at operation 235, the work order signature is verified using public key A (i.e., NMS public key A is installed on an endpoint device at the factory (i.e., by the manufacturer)); verifying the takeover package using a public key of a buyer of the endpoint from the handover package (Paragraph 0029 teaches thus, the device manager may install its public key (i.e., public key of the buyer) on the endpoint device for use in verifying the signature of SMP messages from the device manager; at operation 240, the device manager signs subsequent communications/messages associated with the work order (i.e., the takeover package that contains the set of commands to be executed by the 

Regarding Claims 19 and 25, the combination of Walker and Hui teaches all the limitations of claims 15 and 21 above; and Walker further teaches wherein the buyer-provided keys and credentials comprise: command, revocation and recovery keys; and a new public/private key pair (Paragraphs 0035 and 0019 teach first computing device (i.e., buyer device)may verify gd is as above, verify group-nameD identifies a known DAA verification key (i.e., command key), and verify tD=prf(ak, gd∥group-nameD); assuming that this verification proceeds successfully, first device may then generate a request for ownership via a title transfer in accordance with the following calculations to generate a signed request: v←prf(dk, 2), and sigB←signb(gb∥gd∥v, group-nameA), wherein gb is the revocation public key of the buyer, and gd is the public recovery key of the seller/manufacturer; ownership transfer seeks to replace the seller S′s root authorization key rootD with the buyer B′s (new) root authorization key (i.e., new public/private key pair)).

Regarding Claims 20 and 26, the combination of Walker and Hui teaches all the limitations of claims 15 and 21 above; and Walker further teaches wherein the endpoint is configured to perform a Diffie-Hellman key exchange of symmetric keys and a secret (Paragraph 0021 teaches after a secure key exchange, a message may be sent by a buyer B to establish the buyer is interested in obtaining ownership, and a seller (e.g., current owner of device D) includes the , wherein the confirmation message additionally provides information to the buyer regarding the secret (Paragraph 0021 teaches in a subsequent message, the buyer verifies the current owner indeed owns the device to which the buyer intends to become the new owner; in a following message, the buyer completes the title transfer by signing and encrypting the new title before delivering it to the device, wherein the device verifies that the new title (constructed by the buyer) matches the terms established by the seller as represented in the new-owner-record, then the appropriate fields are compared for accuracy, and then a new title along with a new root device key replaces the previous title and key).

Claims 16-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20160364787) in view of Hui (20150365238) in further view of Meriac (US 20170054721).

Regarding Claims 16 and 22, the combination of Walker and Hui teaches all the limitations of claims 15 and 21 above; and Walker further teaches wherein the handover package comprises: the public key of the buyer; an identifier of the endpoint (Paragraphs 0036 and 0045 teach seller device generating a hash of the current title, wherein the current title includes device-description and maker-id (i.e., serial number), and the second device may also calculate: sk←prf(ak, 3),sid←hash(gb∥gd∥group-nameB∥group-nameD); h←hash(old-titleD); sigD←signD(gd∥gb∥v∥h, group-nameD), wherein gd is the recovery public key of the b is the revocation public key of the buyer; and then the second computing device may send a message including h∥sigD).
However, the combination does not explicitly teach wherein the handover package comprises the public key of the manufacturer.
Meriac from same or similar field of endeavor teaches wherein the handover package received from the manufacturer comprises: a recovery public key of the manufacturer (Paragraphs 0027 and 0029 teach in response to the request for ownership transfer, CoX (i.e., manufacturer) can transmit public key 26 (i.e., pre-provisioned public key)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention of the combination of Walker and Hui, which teaches the handover package comprising a public key of the buyer and an identifier of the endpoint to incorporate the teachings of Meriac for the handover package to further include a recovery public key of the manufacturer. 
There is motivation to combine Meriac into the combination of Walker and Hui because the recovery public key is usable to encrypt data transmitted by data processing device and/or to verify a digital signature of a transmitting remote device. In this way, CoX (i.e., manufacturer) can initiate a certificate chain (or chain of trust) that is usable to verify authenticity of each resource included in the chain (Meriac Paragraph 0027).

Regarding Claims 17 and 23, the combination of Walker and Hui teaches all the limitations of claims 15 and 21 above; and the combination does not wherein the public key of the manufacturer used to verify the handover package at the endpoint is a revocation key of the manufacturer. 
Meriac from same or similar field of endeavor teaches wherein the public key of the manufacturer used to verify the handover package at the endpoint is a revocation key of the manufacturer (Paragraphs 0033 and 0027 teach data processing device can access the certificate chain located at the alternate URL within service provider cloud, verify the certificate chain signed by the service provider using public key, and commence trusted communications with the remote resource of service provider cloud; CoX can pre-provision data processing device with ownership URL and public key, such as by storing ownership URL and public key within computer-readable memory of data processing device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walker and Hui to incorporate the teachings of Meriac for the public key of the manufacturer used to verify the handover package at the endpoint is a revocation key of the manufacturer.
There is motivation to combine Meriac into the combination of Walker and Hui because of the same reasons listed above for claims 16 and 22.

Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20160364787) in view of Hui (US 20150365238) in further view of Bell (US 20120173873).

Regarding Claims 18 and 24, the combination of Walker and Hui teaches all the limitations of claims 15 and 21 above; however the combination does not explicitly teach a certificate signing request (CSR); and a certificate, obtained from a certificate authority of the buyer, in response to the CSR.
Bell from same or similar field of endeavor teaches a certificate signing request (CSR) (Paragraph 0049 teaches the smart grid device generates a certificate signing request and sends the encrypted certificate signing request to a registration authority server); and a certificate, obtained from a certificate authority of the buyer, in response to the CSR(Paragraph 0051 teaches upon digital signature verification, the registration authority server may request that a certificate authority server issue a smart grid certificate for the smart grid device, then the certificate authority server issues a certificate and transmits the generated certificate back to the registration authority who then transmits an encrypted certificate to the smart grid device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Walker and Hui to incorporate the teachings of Bell to have a certificate signing request (CSR); and a certificate, obtained from a certificate authority of the buyer, in response to the CSR.
There is motivation to combine Bell into the combination of Walker and Hui because digital certificates are electronic files used to uniquely identify resources (e.g., smart meters, routers, etc.) over networks and ensure secure communication between smart grid system components and by obtaining a certificate, the buyer can confirm the buyer possesses the smart grid private key, and in turn the smart 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685